Citation Nr: 1045209	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a residual scar from an 
appendectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 
1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
Veteran had a hearing before the Board in June 2010 and the 
transcript is of record.

The issue on appeal requires clarification.  The Veteran 
originally claimed in May 2006 entitlement to an increased rating 
for residuals of an appendectomy, to include his scar as well as 
other conditions of the right side of his body waist down 
secondary to the appendectomy.  The Veteran's service-connected 
disability is characterized as "residuals" of an in-service 
appendectomy, but in reality the Veteran has only been rated for 
a residual abdominal scar.  

The March 2007 rating decision merely denied an increased rating 
for the scar.  The Veteran timely perfected his appeal of the 
March 2007 rating decision to the Board.

In contrast, the RO denied entitlement to service connection for 
a condition of the right side of the Veteran's body waist down 
secondary to residuals of an appendectomy in a February 2008 
rating decision.  The Veteran did not appeal the February 2008 
rating decision.

During his hearing before the Board in June 2010, however, the 
Veteran again indicated his "residuals" included not only a 
scar, but chronic stomach cramping and other GI problems.  The 
Board notes the Veteran's 2010 testimony is untimely to be 
considered a "notice of disagreement"  (NOD) with the February 
2008 rating decision.  See 38 C.F.R. § 20.302 (2010) (indicating 
the Veteran has one year from the date of determination by the 
agency of original jurisdiction to file his NOD).  Accordingly, 
the Board limits its jurisdiction here to the rating of the 
Veteran's scar only.  

The Board concludes, however, that the record reasonably 
raises a petition to reopen a claim seeking entitlement to 
service connection for other residuals of an appendectomy, 
to include stomach cramps, which has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The Board further notes additional VA outpatient treatment 
records were associated with the claims folder before the file 
was sent to the Board.  A supplemental statement of the case 
(SSOC) was not issued, but this is not necessary since the 
evidence submitted was accompanied by a signed waiver of local 
jurisdictional review.   38 C.F.R. §§ 19.37, 20.1304 (2010).


FINDING OF FACT

The Veteran's residual scar is manifested by an 8.3 x .5 
centimeter non-tender scar that is stable and causes no 
limitation of motion. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for a residual 
scar from an appendectomy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, 
Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (finding that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The notice requirements were met in this case by a letter sent to 
the Veteran in June 2006.  That letter advised the Veteran of the 
information necessary to substantiate his claim, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2010).  The letter also informed 
the Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The claimant 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 
2006.  This examination is adequate because it is based on a 
thorough examination, a description of the Veteran's pertinent 
medical history and appropriate diagnostic tests.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's disability since 
he was last examined.  The Veteran has not reported receiving any 
recent treatment specifically for this condition (other than at 
VA, which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared to 
the prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2006 VA examination reports is thorough 
and supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon which 
to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (noting that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding 
that remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.  Therefore, the 
Board may proceed to consider the merits of the claim.  

Increased Rating (Scar)

Initially, the Board notes that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008.  However, those revised provisions are applicable only to 
claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those revisions do 
not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in 
the Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2010); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  

The United States Court of Appeals for Veterans Claims recently 
held that "staged" ratings are appropriate for an increased 
rating claim (whether stemming from an original grant of service 
connection or not) when the factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In this case, as will be discussed more 
thoroughly below, staged ratings are not appropriate here because 
the severity of the Veteran's scar has stayed consistent 
throughout the appellate time frame. 

The Veteran claims his scar should be rated at least 10 percent 
disabling because it is "sensitive" and causes discomfort.  
During his hearing before the Board in June 2010, the Veteran 
indicated that he had stomach cramping occasionally and problems 
using the bathroom that he believed was related to his scar or 
in-service appendectomy.  

As explained in the introduction, the Board's jurisdiction is 
limited to reviewing the Veteran's scar rating based on 
manifestations attributable to his service-connected scar.  

Here, there are multiple diagnostic codes designated for scars, 
located under Diagnostic Codes 7801-7805, depending on the 
location, size and severity of the scar.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.  The RO rated the Veteran's scar 
under Diagnostic Code 7805, which calls for rating based on 
limitation of function of affected part by analogy.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7805.  The Board notes 
Diagnostic Code 7804 provides for a 10 percent rating for 
superficial scars painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804. 

VA outpatient treatment records are silent as to any specific 
complaints or treatment of the Veteran's abdomen scar 
specifically.  The Veteran did undergo a colonoscopy in November 
2006 revealing mild diverticulitis and small internal 
hemorrhoids, but these conditions were not associated with the 
Veteran's scar.  In July 2010, the Veteran complained of abdomen 
cramping, but diagnostic tests returned with no acute abnormality 
showing possible constipation (which was not associated with his 
scar).

The Veteran was afforded a VA examination in August 2006 where 
the examiner noted the Veteran's surgical removal of the appendix 
in 1972 with no complications or infections.  The examiner 
indicated currently the Veteran's scar measured 8.3 cm. x .5 cm. 
and was non-tender to palpitation causing no limited motion or 
function of the abdomen.  The examiner further noted that the 
scar did not adhere to underlying tissue, and was normal and 
stable in appearance with no elevation or depression.  In short, 
the examiner noted a well-healed, non-tender, stable scar.

According to the medical evidence, the Veteran does not 
experience any functional loss or limitation of motion of his 
abdomen and, therefore, Diagnostic Code 7805 would not provide 
for a compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805.  

Although the Veteran indicates the scar is sensitive and causes 
discomfort, the medical evidence does not confirm the scar is 
painful to palpitation.  Id. at Diagnostic Code 7804.  During the 
Veteran's hearing, moreover, it appears the "discomfort" the 
Veteran is claiming refers to abdominal cramping, which has not 
been medically associated with his scar.  In any case, the 
medical evidence does not show nor does the Veteran claim that 
his scar is "painful" and, therefore, a compensable rating 
under Diagnostic Code 7804 is not warranted.

Other diagnostic codes, to include Diagnostic Codes 7800, 7801, 
7802 and 7803 provide for compensable ratings where the scar is 
an excessive size, causes disfigurement of the face, neck or 
head, or where the scar causes a frequent loss of covering of 
skin over the scar.  In this case, none of the medical evidence 
suggests any of these manifestations are present.  Indeed, the 
examiner notes a stable, normal appearing scar, which is not 
adhered to underlying tissue and is not elevated or depressed. 

In short, based on VA examination findings of a normal, stable, 
non-tender scar measuring at 8.3 x .5 centimeters, with no 
regular treatment needed or received, the Board cannot reasonably 
conclude that the severity of the Veteran's scar warrants a 
compensable rating.  The Board has considered the Veteran's 
complaints of abdominal cramping and other discomfort, but there 
is no medical evidence associating these complaints to his 
service-connected scar.  The Board has considered the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the Veteran's disability in his favor; however, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected scar 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's scar with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describe the Veteran's disability levels and 
symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
Veteran has never been hospitalized for his scar.  Indeed, the 
Veteran does not receive any on-going treatment for his scar and 
VA outpatient treatment records do not show any treatment or 
complaints of his scar specifically.

The Veteran claims he has abdominal cramping, which interferes 
with his job as a truck driver.  Indeed, he testified before the 
Board in June 2010 that when his cramps worsen, he has to pull 
off to the side of the road.  The Board has considered the 
Veteran's testimony, but no medical professional has ever 
associated his abdominal cramping as a manifestation of his 
service-connected scar.  To the extent the Veteran is claiming 
entitlement to service connection for some other stomach-related 
condition, as explained in the introduction above, this is 
outside the Board's jurisdiction here.  The Veteran has never 
claimed, nor does the medical evidence support, any 
manifestations attributable to his service-connected scar that 
are not otherwise considered within the schedular criteria.  
There is no evidence in the medical records of an exceptional or 
unusual clinical picture.

The Board concludes that there is nothing in the record to 
indicate that the Veteran's disability causes impairment over and 
above that which is contemplated in the assigned schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran. In this case, the Board 
finds no provision upon which to assign a compensable rating for 
the Veteran's scar.

Finally, the Board is cognizant of the ruling of the Court of 
Appeals for Veterans Claims in Rice v. Shinseki. 22 Vet. App. 447 
(2009).  In Rice, the Court of Appeals for Veterans Claims held 
that a claim for a total rating based on unemployability due to 
service- connected disability (TDIU), either expressly raised by 
the Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  In this case, the 
Veteran has not argued, and the record does not otherwise 
reflect, that his scar renders him totally unemployable.  
Accordingly, the Board concludes that a claim for TDIU has not 
been raised.










	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for a residual scar from an 
appendectomy is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


